 


110 HRES 1437 EH: Expressing support for designation of the month of October as 
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1437 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Expressing support for designation of the month of October as American Pharmacists Month and expressing the sense of the House of Representatives that all people in the United States should join in celebrating our Nation’s pharmacists for their contributions to the health and well-being of our citizens. 
 
 
Whereas the United States is recognized globally as a hub of medical research and advances, where many diseases once correctly considered fatal now can be treated through sophisticated medical interventions including powerful medications; 
Whereas we are at an unprecedented period in our history, a period when medication therapy is the treatment of choice for an ever-growing range of medical conditions, and the use of medication as a cost-effective alternative to more expensive medical procedures is becoming a major force in moderating overall health care costs; 
Whereas many chronic health conditions can be managed so that individuals are able to lead more vital, productive, and satisfying lives; 
Whereas with the complexity of medication therapy, it is critically important that all users of prescription and nonprescription medications, or their caregivers, be knowledgeable about and share responsibility for their own medication therapy;  
Whereas more individuals are using powerful prescription medications and over-the-counter (OTC) products along with dietary supplements, herbals, and other products requiring patients to have a partner on their health care team to help navigate the complexities of using medications safely and effectively; 
Whereas pharmacists, the medication experts on the health care team, are working collaboratively with patients, caregivers, and other health professionals to improve medication use and advance patient care in a myriad of settings; 
Whereas pharmacists are improving health care in community pharmacies, hospitals and health systems, nursing homes and hospice centers, health plans, and in patient’s own homes, as well as in the uniformed services, the government, and in research and academic settings; 
Whereas while many people in the United States are concerned about the costs of their medications, the most expensive medication is the one that does not work as intended or is taken incorrectly, and billions of health care dollars are lost each year due to ineffective use of medications; 
Whereas pharmacy is one of the oldest of the health professions concerned with the health and well-being of all people, and today, there are more than 254,000 licensed pharmacists in the United States providing services to assure the rational and safe use of all medications; and 
Whereas as medication therapy management improves the health outcomes of millions of people in the United States each year, the role of the pharmacist only strengthens in importance, and by consulting with physicians and other prescribers, providing proper medications, and helping patients understand their medications, pharmacists improve our health care system and save lives: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of “American Pharmacists Month” with the theme “Know Your Medicine/Know Your Pharmacist”, encouraging people in the United States to identify a pharmacist as their own, to introduce themselves to that pharmacist, and to open a dialogue by asking questions;  
(2)urges all citizens to celebrate America’s pharmacists for their contributions to the health and well-being of our citizens and hereby support the designation of “American Pharmacists Month”; and 
(3)urges all citizens to acknowledge the valuable contributions made by pharmacists in providing safe, affordable, and beneficial medication therapy management services and products to the people of this Nation. 
 
Lorraine C. Miller,Clerk.
